Title: To George Washington from James McHenry, 20 April 1788
From: McHenry, James
To: Washington, George

 

My dear General.
Baltimore 20 April 1788

Your election for members of convention being over must have furnished data by which to form an opinion of the probable fate of the constitution in your State. I wish you to favor me with a line on this subject, and whether you think an adjournment of our convention would operate with yours against its adoption. Our opposition intend to push for an adjournment under the pretext of a conference with yours respecting amendments. As I look upon such a step to amount to a rejection in both States I shall do every thing in my power to prevent it. Your sentiments may be useful. You will be kind enough therefore if you have leisure, to write to me at Annapolis whither I shall go in the morning. Present appearances are flattering; but we should be provided with the means of guarding against any change. Yours truly and sincerely

James McHenry

